                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA for the
 use and benefit of TESTER DRILLING
 SERVICES, INC., an Alaska corporation,           Case No. 4:18-cv-00019-JMK
 and TESTER DRILLING SERVICES,
 INC.,
                                              ORDER GRANTING MOTION TO
                     Plaintiff,                     EXTEND TIME

       vs.

 TRAVELERS CASUALTY AND
 SURETY CO. OF AMERICA, a
 Connecticut corporation; et al. ,

                     Defendants.




             Upon due consideration of Plaintiff’s Unopposed Motion to Extend Time to

File Plaintiff’s Opposition to Sureties’ Motion for Partial Summary Judgment, filed at

Docket 63, the motion is GRANTED.

             IT IS HEREBY ORDERED that Plaintiff’s opposition to the Motion for

Partial Summary Judgment at Docket 61 is due on or before July 7, 2020.

             IT IS SO ORDERED this 2015 day of June, 2020, at Anchorage, Alaska.


                                                       /s/ Joshua M. Kindred
                                                      JOSHUA M. KINDRED
                                                     United States District Judge



        Case 4:18-cv-00019-JMK Document 64 Filed 06/15/20 Page 1 of 1
